Citation Nr: 0027097	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-14 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tooth extractions in 
addition to teeth numbered 2, 19, 29, 30, and 31.  

2. Entitlement to VA outpatient dental treatment based on 
dental trauma.


REPRESENTATION

Appellant represented by:	Peter Kryn Dykema, Attorney


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from February 1954 to March 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for disability of the temporomandibular 
joint (TMJ) was denied by the Board in a September 1993 
decision.  Reconsideration of this determination was denied 
by the Board in February 1994.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (Court), who affirmed the September 1993 Board 
decision.  However, the Court also identified an additional 
issue, entitlement to service connection for tooth 
extractions that it referred to the Board for adjudication 
without retaining jurisdiction over the matter.  In November 
1995, the Board remanded this issue to the RO, who developed 
the matter of entitlement to VA outpatient dental treatment 
and returned the case to the Board.  

In April 1997, the Board again remanded the case.  At that 
time, the issues listed were entitlement to service 
connection for tooth extractions and eligibility for VA 
outpatient dental treatment.  At that time the Board pointed 
out that correspondence received from the veteran made it 
appear that he was not, in fact, claiming VA outpatient 
dental care.  This matter was to be resolved by the RO.  

By rating decision in January 1998 the RO granted service 
connection for teeth numbered 2, 19, 29, 30, and 31.  They 
also denied dental treatment and entitlement to service 
connection for dental trauma.  The veteran submitted 
correspondence indicating that he wished to continue his 
appeal for service connection for additional tooth 
extractions and a general disagreement with the January 1998 
rating decisions.  The RO took this as a notice of 
disagreement with the noncompensable rating for the tooth 
extractions and developed the issue of the propriety of the 
rating assigned.  A statement of the case was issued on this 
issue.  The veteran responded that he was not appealing the 
rating decision, but wished only to continue the appeal for 
service connection for additional teeth and for "secondary 
damage" apparently other that the previously denied TMJ 
dysfunction.  The issue of service connection for a 
disability other than secondary to the service connected 
missing teeth is referred to the RO for appropriate action.  


Regarding the issue of entitlement to VA outpatient 
treatment, it is noted that in additional correspondence, 
dated in April 2000, the veteran does state that he wishes 
"medical care" for his "service connected" injuries.  The 
Board finds this statement to be sufficient for jurisdiction 
to be maintained over the issue of eligibility for VA 
outpatient dental treatment based on dental trauma.

The veteran appears to be raising the issue clear and 
unmistakable error in an October 1959 rating action which 
denied service connection for residuals of a right foot 
injury.  This matter has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. Service dental records show extraction of no teeth other 
than the service-connected teeth numbered 2, 19, 29, 30, 
and 31.  

2. The veteran sustained dental trauma of tooth number 9, 
requiring root canal treatment, during service.  


CONCLUSIONS OF LAW

1. Tooth extractions in addition to those already service 
connected were neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§  3.303, 3.381 (1993).

2. Residuals of dental trauma of tooth number 9 were incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.381 (1993).  

3.  The criteria for entitlement to VA outpatient dental 
treatment for tooth number 9 have been met.  U.S.C.A. § 1712 
(West 1991); 38 C.F.R. § 17.161(c) (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Additional 
provisions for service connection for dental disorders are 
contained in 38 C.F.R. §§ 3.381 and 3.382.  It is important 
to note that, while many of these provision were amended in 
1994 and 1999, the veteran's claim for service connection for 
tooth extractions was found by the Court to be involved with 
a claim filed in 1992.  Where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The regulations in effect prior to 
1994 are clearly more favorable to the veteran and will be 
applied in this case.  

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, ones that are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the veteran in developing the 
pertinent facts and the claim must fail.  Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998).

The Board has reviewed the veteran's dental records and found 
that tooth extractions did, in fact, take place while he was 
on active duty.  This is found to render his claim for 
additional tooth extractions to be plausible.  The facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

Service dental records show that the veteran was missing only 
his third molars at the time of entry into active duty.  
Dental records show tooth extractions in March 1955, April 
1955, and March 1958.  These teeth, now numbered 2, 19, 29, 
30, and 31 are the only teeth shown to have been extracted 
while the veteran was on active duty.  The last dental 
treatment of record during service is dated in February 1959.  
On examination for separation from service, in 1959, no 
notation of missing teeth was made.  It was noted only that 
the veteran's dental status was acceptable.  

Reports of postservice dental treatment from the veteran's 
private dentists, dated in 1991, show treatment beginning in 
1988.  These records do not indicate the specific teeth that 
the veteran was missing as they were primarily concerned with 
the veteran's TMJ dysfunction.  

The veteran contends that he had several additional teeth 
extracted between the time he had his last dental examination 
treatment in February 1959 and his discharge from service.  
However, this is not documented in the service medical 
records.  As the veteran has not submitted competent medical 
evidence of causality between incidents of service and the 
disability for which he is claiming service connection, 
service connection must be denied.  Grivois v. Brown, 6 Vet. 
App. 136 (1994).

Regarding the veteran's claim for outpatient dental 
treatment, it is noted that service dental records show that 
the veteran underwent a nerve extripation of tooth number 9 
in October 1958 as a result of trauma.  A root canal was 
performed in January 1959.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in currently 
demonstrated chronic disability was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it was due to combat wounds or other 
service trauma.  38 C.F.R. § 3.381(b).  The significance of 
finding a dental condition is due to service trauma is that a 
veteran will be eligible for VA outpatient dental treatment, 
without being subject to the usual restrictions of a timely 
application and one-time treatment.  U.S.C.A. § 1712 (West 
1991); 38 C.F.R. § 17.161(c).

The veteran is shown to have sustained trauma of tooth 
numbered 9 while on active duty.  Therefore, service 
connection for trauma is warranted and eligibility for VA 
outpatient dental treatment for tooth number 9 on the basis 
of dental trauma is established. 


ORDER

Service connection for tooth extractions in addition to teeth 
numbered 2, 19, 29, 30, and 31 is denied.  Service connection 
for dental trauma of tooth numbered 9 and entitlement to VA 
outpatient dental treatment for tooth numbered 9 is granted.  


REMAND

In July 1998 the RO determined that new and material evidence 
had not been received to reopen a claim for service 
connection for an injury to the right foot.  The veteran in 
August 1998 submitted a notice of disagreement.  A review of 
the record reflects that he has not been furnished with a 
supplemental statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999)

Accordingly, the case is Remanded for the following:

The RO should furnish the veteran with a 
statement of the case with regard to 
issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for 
residuals of an injury to the right foot.  
He and his representative should be 
informed of his appellate rights.  The RO 
is informed that this issue is not before 
the Board until the veteran perfects a 
timely substantive appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge



 

